Exhibit 10.17
BROADCOM CORPORATION
NOTICE OF GRANT OF STOCK OPTION
     Notice is hereby given of the following option grant (the “Option”) to
purchase shares of the Common Stock of Broadcom Corporation (the “Corporation”):

     
Optionee:
   
Grant Date:
   
Vesting Commencement Date:
   
Exercise Price:
  $  per share
Number of Option Shares:
   
Expiration Date:
   
Type of Option:
  Incentive Stock Option or Non-Statutory Stock Option

Exercise Schedule: The Option shall become exercisable in forty-eight
(48) successive equal monthly installments upon Optionee’s completion of each
additional month of Service over the forty-eight (48) month period measured from
the first anniversary of the Vesting Commencement Date. In no event shall the
Option become exercisable for any additional Option Shares after Optionee’s
cessation of Service.
     Optionee understands and agrees that the Option is granted subject to and
in accordance with the terms of the Broadcom Corporation 1998 Stock Incentive
Plan, as amended and restated (the “Plan”). Optionee further agrees to be bound
by the terms of the Plan and the terms of the Option as set forth in the Stock
Option Agreement attached hereto as Exhibit A. Optionee hereby acknowledges
receipt of a copy of the official prospectus for the Plan in the form attached
hereto as Exhibit B. A copy of the Plan is available upon request made to the
Corporate Secretary at the Corporation’s principal offices. The Option shall
also be governed by the terms of the special officer severance program to which
the Optionee is a party that will provide Optionee with certain additional
benefits in the event Optionee’s employment with the Corporation terminates
under certain prescribed circumstances.
     No Employment or Service Contract. Nothing in this Notice or in the
attached Stock Option Agreement or in the Plan shall confer upon Optionee any
right to continue in Service for any period of specific duration or interfere
with or otherwise restrict in any way the rights of the Corporation (or any
Parent or Subsidiary employing or retaining Optionee) or of Optionee, which
rights are hereby expressly reserved by each, to terminate Optionee’s Service at
any time for any reason, with or without cause.
     Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the attached Stock Option Agreement.

                 
Date:
               
 
               
 
                Broadcom Corporation            
 
               
 
          Optionee    
 
               
By:
               
 
               
 
               
 
          Address    
 
               
 
               

Attachments: A — Stock Option Agreement; B — Plan Summary and Prospectus

